NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or reasonably suggest a magnetic valve comprising: an electrically energizable coil which has a coil body and is cast in a valve housing by a casting compound; a magnetic armature movably supported relative to a longitudinal axis of the coil; and a magnetic pole tube which at least partially surrounds the magnetic armature and is at least partially surrounded by the coil body, wherein a corrosion protection cap connected to the casting compound covers the magnetic pole tube at one axial end such that this end is protected against corrosion influences from the atmosphere, wherein the one axial end of the magnetic pole tube covered with the corrosion protection cap extends in an axial direction beyond the casting compound.  Debaye (in combination with AAPA) is seen as the closest art and applicant’s amendment and arguments with respect to the magnetic pole tube location as well as the corrosion cap blocking the flow are found persuasive such that the amended claims distinguish over the modified Debaye.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753